Citation Nr: 1224052	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  05-03 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement service connection for an acquired psychiatric disorder other than PTSD.

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from December 1973 to November 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

This matter was remanded in March 2010 for a Board hearing.  The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in May 2010.  A transcript of the hearing has been associated with the claims file.  The Board remanded the matter again in November 2010 for additional development, which has been completed.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to an acquired psychiatric disorder other than PTSD was denied in August 2000; he did not appeal and that decision became final.

2.  New and material evidence submitted since the August 2000 rating decision indicates a relationship between an acquired psychiatric disorder other than PTSD and service.

3.  The Veteran does not have a verified stressor.


CONCLUSIONS OF LAW

1. The August 2000 rating decision that denied service connection for an acquired psychiatric disability other than PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

2. New and material evidence has been received since the August 2000 rating decision that denied service connection an acquired psychiatric disability other than PTSD and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.          § 3.156 (2011).

3. The criteria for service connection for PTSD have not been met.  38 U.S.C.A.     §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence" not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The RO denied service connection for acquired psychiatric disabilities other than PTSD in an August 2000 rating decision.  The Veteran was advised of his right to appeal.  The next communication indicating intent to file for service connection for an acquired psychiatric disability other than PTSD was received in January 2005, more than one year after the August 2000 rating decision.  Therefore, the August 2000 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

The Veteran's claim was denied in August 2000 because the evidence failed to show that he suffered an acquired psychiatric disorder during or within one year of separation from service and failed to show that disorders diagnosed after service were in any way related to service.  

Since the August 2000 rating decision, the Veteran has submitted various statements and treatment records.  A November 2004 VA treatment record shows a diagnosis of schizoaffective disorder versus bipolar disorder.  The treating provider indicated that Veteran's mood disorder probably had onset during active duty years.  Accordingly, the Board finds that the evidence is new and material and that the claim seeking service connection for an acquired psychiatric disorder other than PTSD must be reopened.  To this extent, the appeal is granted.

Briefly, since the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD has been reopened, any deficiency in notice under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), Kent v. Nicholson, 20 Vet. App. 1 (2006), or otherwise, is not prejudicial to the Veteran and will not be further discussed.

II.  Service Connection

The Veteran filed a claim seeking service connection for PTSD.  To establish entitlement to service connection for PTSD a veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

The Board notes that the VA regulation governing claims for service connection for PTSD has recently been amended.  Effective July 13, 2010, VA has amended its adjudication regulations by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD, like the one in this case, that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.

In this case, the Veteran does not allege that his PTSD resulted from combat with the enemy and the record is absent for any evidence that he engaged in combat with the enemy.  Therefore, his lay testimony cannot, by itself, establish the occurrence of the alleged stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the record must contain corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressors.  See West v. Brown, 7 Vet. App. 70, 76 (1994).

Here, the Veteran seeks service connection based upon a personal assault.  VA has issued a specific regulatory subsection for such claims, as follows:

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

38 C.F.R. § 3.304(f)(5) (75 Fed. Reg. 39843 (July 13, 2010)) (formerly 38 C.F.R.    § 3.304(f)(4)).

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Veterans Court advised that the portions of the VA Adjudication Procedure Manual M21-1, Part III, paragraph 5.14c, provided "guidance on the types of evidence that may serve as 'credible supporting evidence' for establishing service connection of PTSD which allegedly was precipitated by a personal assault during military service."  In December 2005, M21-1, Part III was rescinded and replaced with a new manual, M21-1MR, which contains the same PTSD-related information as M21-1, Part III.  The corresponding new citation for M21-1, Part III, 5.14(c) is M21-1MR IV.ii.1.D.14 and 15.

The aforementioned Manual lists evidence that might indicate occurrence of such a stressor, including lay statements describing episodes of depression; panic attacks or anxiety but no identifiable reasons for the episodes; visits to medical clinics without a specific ailment; evidence of substance abuse; and increased disregard for military or civilian authority.  The Manual also lists behaviors such as requests for change of military occupational specialty (MOS) or duty assignment, increased use or abuse of leave, changes in performance and performance evaluations, increased use of over-the-counter medications, unexplained economic or social behavior changes, and breakup of a primary relationship as possibly indicative of a personal assault, provided that such changes occurred at the time of the incident.

The Board has reviewed all of the medical and lay evidence in this case and finds that the Veteran does not currently have PTSD.  Treatment records show that he has been diagnosed with multiple disorders over the years, including PTSD; however, the majority of the evidence shows that while he has endorsed some criteria for PTSD, his symptoms as described have not consistently fulfilled the DSM-IV criteria for PTSD and he does not have PTSD, but an acquired psychiatric disability other than PTSD. 

Further, treating providers have stated that the Veteran is invested in obtaining a PTSD diagnosis and have noted his inconsistent reports and exaggeration of symptoms.  Providers also noted that his alleged stressors were of questionable intensity.  Consequently, without a valid diagnosis, service connection for PTSD cannot be granted.

The Board has not ignored references to PTSD or indications of PTSD in the record for this Veteran, including the Veteran's own statements on this point.  However, the Board, after reviewing this evidence, finds that these medical opinions/indications are clearly outweighed by other medical evidence that clearly indicates the Veteran does not have PTSD at this time, or at any time, during the appeal period.  The evaluations for this condition have clearly indicated that the Veteran does not have PTSD.

Even if the Board assumes that the Veteran has a current diagnosis of PTSD based on his symptomatology, the competent and credible evidence fails to show a verified stressor.  The RO issued a memorandum in September 2009 indicating that no evidence of the in-service beating or treatment for such beatings was found during recruit training.  He was treated only for an upper respiratory infection in January 1974.  As for the hernia surgery, the RO found no evidence indicating that the spermatic cord had been cut during the March 1976 hernia surgery.  In this case, the only evidence of an in-service stressor is the Veteran's personal statements.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In this case, the Board finds that the Veteran is competent to report injuries, incidents, and symptoms.  However, the Board finds that his statements are not credible and as such, he has not provided credible evidence of an in-service stressor to warrant a diagnosis of PTSD.  He claims that during boot camp he was verbally abused, beaten, choked until he passed out, and stripped of his pants while unconscious.  On one occasion, the alleged beating was so bad that he sought treatment at sick bay.  However, he said he was threatened with retribution if he told doctors about the abuse.  He also claims that during his hernia surgery the surgeon cut his spermatic cord and that shortly after surgery, he was forced to perform a physical fitness test, causing additional mental trauma.  

Other stressors include his involvement in a race riot and his arrest for robbing the staff club house on base.  He said his mental state began to deteriorate in service and that as a result, he was unable to pass a physical fitness test during his last 18 months in service.  He claims to have spoken to a chaplain but that a senior non-commissioned officer told him he would not be promoted if he spoke to the chaplain again.  As a result of the threats, he said he sought psychiatric care away from base.  In return for his silence, he was not required to participate in physical fitness tests for the last 18 months of service.

Unfortunately, service treatment records do not show treatment for injuries attributed to possible physical abuse during his period of boot camp and none show complaints related to mental health.  Treatment records also fail to indicate that his spermatic cord was cut.  While he claims to have sought treatment off base, those records are not available.  Thus, treatment records from his period of service fail to support his allegations.  

The Board also reviewed service personnel records, which show good evaluations in March and June 1977 and significantly lower evaluations in November 1977.  His lower ratings were attributed to his inability to maintain his finances and transgressions of orders and regulations.  Records do not show that his behavior suffered during boot camp or shortly thereafter or show that he was exempt or unable to perform his physical fitness tests.  In fact, his records appear to indicate that he was doing well until November 1977, the time of his discharge from service.  Consequently, service personnel records do not tend to show a worsening or alteration of behavior that could be attributed to physical abuse during boot camp.  The evidence the Board does have undermines the Veteran's recollection of events, only providing factual evidence against this claim rather than supporting the claim.   

Treatment records dated subsequent to service do not show complaint or treatment of mental health disabilities within one year of separation from service.  Further, treatment records dated in the late 1990s fail to show report of in-service stressors.  For example, an October 1997 neurological examination shows complaints of pain and that the Veteran reported having fallen several times during service, including once during a physical fitness test.  However, he did not indicate that he was subject to beatings during service or indicate that any of his falls were due to being forced to run after surgery.  He also failed to note his past stressors during his May 1997 treatment record from QH or in his March 1999 treatment record, which indicates that he had mental stress and was participating in a mental stress program.  His failure to report past stressors and symptoms weighs against a finding of credibility.

Also weighing against the Veteran's credibility are statements from treatment providers.  In several reports, providers point out that the Veteran has routinely exaggerated his mental health symptoms and provided inconsistent and conflicting statements regarding his symptomatology.  Providers also found that he exaggerated his claim of playing Russian roulette on a regular basis and noted his erroneous assertion that his father committed suicide despite the fact that hospital records show his father died due to diabetes.  

In one particular evaluation, dated February 2000, the provider noted the above and said that a personality profile could not be completed due to the over-reporting of symptoms which invalidated the protocol.  He said the Veteran provided unclear, inconsistent, and over-representation of symptoms.  Based on the Veteran's history of over-reporting symptoms, he said there was a possibility that he might exaggerate symptoms and history to qualify for disability compensation, weighing against a finding of credibility.

In this case, the Board finds clear evidence that the Veteran is, in fact, over-reporting symptoms, providing  evidence against this claim.

The Veteran has also made questionable assertions over the years not related to his stressors which cast doubt on his credibility.  For example, he has alleged that he spent years travelling and working all over the world after service.  Notably, he told different providers different information regarding the places he visited, with only a few destinations appearing to overlap in the treatment records.  Sometimes he would avoid the subject when questioned about his life post-service.

The Veteran also said he is a songwriter and that he toured with Stevie Wonder and the Rolling Stones in 1972, prior to service, and that companies such as Warner Brothers have sought him out.  The Veteran allegedly made millions touring but turned his finances over to family when he joined the military.  He also claims to have attended electronic war school and said he could fly planes with his cell phone.  The Veteran's stressor statement provide a similar ring of no credibility.  His stressors in service are nonconsistent to the point that the Board must find that the stressors he has cited as the basis for his PTSD did not occur.     

Finally, in support of his claim the Veteran submitted letters from Dr. B.J.S., MD.  A July 2007 letter says Dr. B.J.S. has treated the Veteran since 1981 and that the Veteran has been consistent in reporting history over the years.  He said the Veteran suffered PTSD and other medical and psychological difficulties.  A December 2012 letter says he has treated the Veteran for twenty-two years, or since 1990, and that the Veteran has reported the traumatic circumstances of his service throughout that period.  

Unfortunately, despite requests, Dr. B.J.S. did not provide treatment records dating back to 1981 or even to 1990.  Only one record is available from that early period, dated July 1990, and in it, Dr. B.J.S. indicated that he had seen the Veteran years before in coordination with his treatment with another provider.  Unfortunately, that treatment record does not show report of in-service stressors.  Consequently, based on the lack of treatment records from the 1980s and 1990s, and based on inconsistent statements regarding the period of time he treated the Veteran, the Board finds that Dr. B.J.S.'s letters and opinions do not constitute credible evidence of stressors or of a valid PTSD diagnosis and the authenticity of the record is in question. 

Based on the foregoing, the Board finds that service connection for PTSD is not warranted.  The Veteran was not treated for PTSD during or within one year of separation from service.  Further, while treatment records show an occasional diagnosis of PTSD, the majority of the treatment records show that he endorses some but not all of the DSM-VI criteria.  In addition, the competent and credible evidence of record shows no valid stressor upon which a diagnosis of PTSD can be made.  STRs and personnel records are silent for any indication of in-service abuse.  Despite being informed of the alternative evidence acceptable for determining in-service abuse, the Veteran provided nothing other than his own statements.  He provided no statements from fellow service men or confidants corroborating his in-service abuse.  

Finally, while some of the Veteran's statements to VA are probably credible, and his service to this country is not in question, the majority of the evidence shows that he is not a reliable historian and, as such, a finding of a valid stressor cannot be made based solely on his uncorroborated assertions, and that the stressors cited, specifically those he cites as the basis for his alleged PTSD, did not, in fact, occur.  A review of VA treatment records, as a whole, which are extensive (many volumes), provides particularly negative factual evidence against the Veteran's recollections.  

Consequently, the Board finds that the preponderance of the evidence is against the claim seeking service connection for PTSD.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is not for application.  The appeal is denied.

III. The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in November 2010 that fully addressed all notice elements, including the additional criteria for substantiating claims based upon in-service personal assault.  The notice was accompanied by the questionnaire for claims for PTSD based on in-service personal assault.  The Veteran returned the questionnaire in December 2010, thus, the Board finds that he was provided with adequate notice of the criteria necessary to substantiate his claim.  While the notice was not provided prior to the initial rating decision, the Board finds that the Veteran has not been prejudiced by the timing of the notice.  Specifically, he has been provided adequate time to respond and provide evidence, he has had a hearing, and after receipt of all evidence, the claim was readjudicated in an April 2012 supplemental statement of the case.  Therefore, the Board finds that any error in timing of the notice has not prejudiced the Veteran.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of notice followed by readjudication of the claim by the RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished; therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service, VA, and private treatment records.  Notably, the Board remanded the matter in November 2010 for additional development, to include obtaining outstanding records.  Unfortunately, authorization to obtain records from Dr. J.B. was not provided.  The Veteran submitted personal statements and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination is not required because the competent and credible evidence fails to show a verified stressor.  As noted above, the only evidence of the in-service personal assault is the Veteran's uncorroborated statements.  Since he is not a credible historian, his statements alone are not enough to trigger VA's duty to provide an examination.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

New and material evidence has been received since the August 2000 rating decision; therefore the claim for service connection for an acquired psychiatric disorder other than PTSD is reopened.

Service connection for PTSD is denied.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder other than PTSD.  As noted above, VA providers have indicated a possible nexus between bipolar or other mood disorders and service.  Unfortunately, the VA providers failed to indicate review of the claims file and STRs and failed to provide a supporting rationale for the opinions.  Accordingly, the Board finds that a remand is warranted for a VA examination to determine the nature and etiology of the Veteran's current acquired psychiatric disorders other than PTSD.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disorders, other than PTSD.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

The Veteran filed his claim for service-connection for acquired psychiatric disorders other than PTSD in January 2005.  The examiner is asked to identify all acquired psychiatric disabilities the Veteran has suffered since that time and to identify his current diagnosis.

Then, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that any of the diagnosis rendered since 2005 had onset during or as a result of active service.  Please note, the Board has found his statements alleging in-service abuse without merit as he has proven to be an unreliable historian.

A rational must be provided for each opinion expressed.

2. Then, readjudicate the Veteran's claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


